     ikL
    Case          t) ui \c Document
         6:18-cr-00016-RWS-KNM t Co 284 Filed t*       s4
                                              11/28/18 Page 1 ofT    0 #: T
                                                                48 PageID 2779le
                                                                  FILED: 11/28/18
                                                              U.S. DISTRICT COURT
                                            ' 6 ib           ck-
                                                            EASTERN DISTRICT COURT
 {) f>                                                      DAVID A. O'TOOLE, CLERK



             Ik-             .qnf,   fhi Cxklb   j f*-    ii n 7 hecujJiL
|7f7 ea f(o        a c'i J pr   thA &~tc
i ! ) PQ      ~ l6 ( M 8 br f le. jj/ o.nau.li
     ef- 2j |6 ) 1Q . 2fl 00 2 17 a, 051(3 HI
{j2\ "   n d          -fo r          h Q_                   2
C3 / U/7 C         c i hk.                         fi #      Co
I ) er fce Mich
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 2 of 48 PageID #: 2780




          Agency Name                                                         INCIDENT/INVESTIGATION                                     Cas ?
                                                                                                                                                 16-028385
                        Tyler Police Department                                      REPORT                                              Dale/Time Rt
          ORl                                                                                                                                          12/0.            :I8 Frl
                                     m120409                                                                                             I Aat Knn o Scaite
          IjKatixm nf Irtcwftrtt                                                 Premlje Type                           Zooc Tract
                                                                                                                                                       12/02/201614:18 Frt
                                                                                                                                         MFound
                       39S4 MedonaidRd, Tyler TX 75701-                          Residence/home                                4                       12/02/20161 :18 Fri
                Crime ln«idait(s)                                      (Com) Weapon/Toots                                                                               Adtvi y
                A$g Assault                                                      Enliy                         Exit                          Security
                22.02                                                   F
                Crime t ddent                                         i r Weapon/Tools                                                                                  Activity

                                                                                 R ti                          Exit                          Securit

                Crime I cident                                         ( )       Weapo IToah                                                                            Activity

                                                                                Enli                           I tail                        Securit


   MO
          t of Victims 0             I Type:                                                   I jury:
                    Victim/B ine s Name (La t, First, Middle)                               Victim of      DOB            Race Sot Relationship        esident Sonus     Mtlhm
           VI                                                                               Crimed                                   To Offender                       Braxeh/ taiu
                                                                                                          ge
            ome Address                                                                                                                       Hesw Fhorw

           Employer Neme/Address                                                                                            Business Phone               Mobile Phone

                       Make          Mod l            Style          Color               Lic Us                             VIN
          COOBS; V- Victim (Denote V2, V3) 0=0vma-Clf other thai vletlm) R°Rcpotllnfi Person (Ifother than victim)
           Type IND1VIDUA NOT AW ENFORCEMENT                                                    Injury:
          Code Nanre (Inst, First, Middle)                                                 Victim of                     LRnce Sex Relationship Resident Status . Hr titary
                                                                                           Crime                                   To Offender                   Bnxch/Statris
           10 LACK, S EPHEN D                                                                             ge 48 I fF Af                            Non-Residm
                                                                                                                                              Home Pho o

          EtnplojerName Aifebtss                                                                                            Busin ss Phone               Mobile Phone

           Ty o INDIVroUAlL/NOT LAW ENFORCEMENT                                              (pjuty:
                                                                                           VloiuoS i & ipace                    Sex R Cl al kinship Reside t Statu       Mllft
          Code Name (Last, First, Mi le)                                                    Crimeff                                   oOffttl cr                       Bmach/ talus
           10 CHAV Z, JEFF JR                                                                        1 Aeej?0 | w               (A                 Non-Resident


          IStnployor Name/Address                                                                                           B iness Phone                Mobile
                                                         UNEMP OYED
           1 Nooc 2 = B»me 3 = Counterf it Forged 4 = Damaged Va daJiz l 5 Recovere d“Sobe 7“Stoten 3 “Unknown

                       Status                                                                                                                                  Seri el Number
              Codr                 Value        01 OTY                  Property Description                                Make/Mo d
              /j      6                 SSM            1 HANDGUN                                           nmuomi                                       insmn
              It      6                 fa oo          /    s                                              SS&SMtTH A imsOMfia-IS                       mtott
                      <s                saw            t fVhlM                                             m B umonntst                                 M71S49R
                      6                 F0.00          l cHsm                                              GtXHKft
              it      6                s .oc           1 S OTBtm                                           intmaifiSTEMStBir X Dtfmh                    MAzrmsa
              99      i                 SM             t TAcncAimr
              w       6                 woe            2 MOMI ES                                           ssamAa
              yf      6                SOM             t M/mzws                                            3Kn<mmui>
              \9      a                saot            i assoktw) cMmooars
              m       TOfm              so.oo          i loosoix, nmifj vt                                 Dana                                         iMtimmisason
                7     t                 SOM            l imvm/wHr h fimi rx                                CHMAswtt                                     lAsnwssramossn


          Otncvim MOORE FK C. 19858)
          Invest HM
                            M.
                                                                                                           Sup r isor
                                                                                                           Ouse Dis osition:
                                                                                                                                                         L
          Complain rxil SlgraU ii:                              Case Status                                                                                           Pago I
 Status
          R CS1IBK                                Printed By: COLBY, SQT4                                  S sff;23S2 4                                           12 05/2016 IW7




                                                                                    033123
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 3 of 48 PageID #: 2781




                                     Incident Report Additional Name List
      Tyler Police Department                                                          OCA: 16-028385

                                               Additional Name List .

                                                                                  v iiucr
         Na«w Code/# Name Pint, MUdU)                                              Cri it# DOB
       1) WI / ELDER, ANDREA EUSE
                Addrco
               EmpVAd r


       2) Wl 2 ELDER, DEMETRIS ICOLE
                Addrisj
            Etajd/Addr


      3) m 3 DYKMA , TA NER JAMES
                Addr«j
            Eopi/ ddr I


      4) WI 4 FRANKLIN. PERIL

            EmpVAddr Self


      5) WI 5
                Addrt
            Eapl/ ddr



      6) WI        6 C ISWELL, JONAT ON TODD

           Empi/Ad r Tjc




     H C37KC                            Pri ed By. ACOLBY, SOTd 12/05 2016 N;47                         Page 2



                                                       033124
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 4 of 48 PageID #: 2782



                          [NCIDENT/INVESTIGATION REPORT




 R_C$2ZBR                     By: ACOLBY, SQT4 sttOlfi 1 :47            Page 3



                                         033125
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 5 of 48 PageID #: 2783




                                                                  Incident Report Suspect List
      Tyler Police Deportment




         Reported Suspect Detail          StHfect Age               Race              ItE      Hdght                   eight                    "ssfi

         Wea on, type         Feat re          MNte                 Model                         Color         Caliber        Dir of Travel
                                                                                                                               Mode of Travel \
         VehYr/Mote/Model                       Dm Style                     olo              Lic/St                             V1N

        Notes                                    Physical                                    Ola



          iunc (Last, First, MidiUc)                                  Also Known s                                  I fa)nC A dress
                                                                           HANK                                      400 OLD GRANDEBLVD-1201
          YOO, HEON JONG                                                                                             TYLER, TX 75703
         Business ddtcss                                                                                               69-810-6556

          DOB           go Race              Sc* Eth Ifet             W$t          Hair     Eye          Sidn       Driver's License / Stele.
                  /PPi 23 A                  M           509               190       BLK     BRO
         Scars, Marts, Tattoos, or other dlsfingnishmg features



        Reported Susp ct Det il Suspect Age                         Race     Sot Eth          Hei t Weight SSN

        Weapon, T pe         Fbeoue           Make                  Mo el                         Cota          Caliber      tHr of Travel
                                                                                                                             Mode of Travel
        VefaYr/Make/Model                       Dcs   Style                 Cotor            Lte/St                             V1N

        Notts                              Physical                                       Char




    it CSSIBH                                                 Printed By. ACOLBY, SQT4 12105001614:47                                                   Paged



                                                                                 033126
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 6 of 48 PageID #: 2784



                                                               Incident Report Sus ect List
   Tyler Polka Department                                                                                                              oca: 16-028385


     Namo (Last, Pina, Middle)                                         Also Known s
       LONG, JESSE ROGER
      B«s{ne$S Address



     P-1                 Age
                            19
                                     R»    Se
                                           M
                                                   Etb     Hgt

      Scars, Maris. Tattoos, or other tfistinpils lng features
                                                                       Wgt           Hair     Eye




     Reported Suspect Detail Suspect Age                           Rftcc      Sox       Bth     Height             Wet glit                    SSN
     Weapon, TyfB         Festure           Make                   Mode)                            Color      Caliber        Dir of Travel
                                                                                                                              Mode of Travel
     Ve Yt/Mike/Model                         Drs Style                      Color              UctSt                           vm

     Notes                              Phyocat                                             Char




                                                                                                                    ii Hi
     Ntune (Lett, First, Middle)                                        lso Known As
      HERNANDEZ, CARLOS OSE
     Busin ss Address

                         Age Race S * Eih                 Hgt          Wgt       Hair         Eye       Skin      Driver s ecnse! State,
                                                                 508       NO         BRN      BRO
      Scan, Maris, Tattoos, or other disti guishing feat res



     Reported Susp ct Detail Suspect ge                            Race       S«t Etir          Height Weight SSN

     Wcspon, T po         F atraei          Mate                   Model                            Color      Caliber        Dir of Travel
                                                                                                                              M de of Travel
     VchYr/ ak /Modd Drs St le                                               Color             Lie/St VIN

     Notes                                Physical                                          Char




  r caaim                                                 Printed By: ACOLBY, SGT I2A»/J016 H A7                                                        Pages



                                                                                 033127
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 7 of 48 PageID #: 2785




                                                           Incident Report Related ehicle List
     Tyle 'Police Department                                                                                                          OCA: 16-028385


         VehYr/Mi e/Mo el                    Style                 ColM              Uc/Us                                      VIN
                 2009 CHRY, Aspen                      LL            W T/WHT                  HBP3291 TX2017                               IA&HW58P29F705577
         IBRStstut                           De                    Loc tion
                       None                                            TX
         Coodhlon                       Viliw                      Ol&nsc Code       Jurisdiction                   Stale I                IC#
                                                            SOM                                Locally




         Notes



         VehYr/Mitc/Modd                     Style                 Colot            Uc/Lis VIN
     2             20060000                           PK                MX                          HRV5193 TX 1D7HU182Q6S60S092
         QR St lus                           De                    l-ocsnon
                      Towed                          12/02/2016        T
         Condition Val e                                           Offense Code     Jurisdiction                    State# NIC#
                                                            SOM                               Locally
         Name (List, First, Mid le)                                   Abo Known As                                 Home Ad*wr
                              Yoo, Heon Jong
                                                                                      HANK                                    400 OLD GRANDE BLYD -12 !
                                                                                                                                    TY ER, 1 757 3
          Busin ss Address
                                                                                                                                     46 -81 -6556
         DOB                 ge       Rice   SOI     Hgt      gi       Scars, Marts, Tattoos, or other dlstinguUhins fccturcs
                     ?5        23      A        M      59      m
         Notes




    R CS9XBR                                                  Prilled By: ACOLBY, SOT4 12 05 2016 14:47                                                Page 6


                                                                                  033128
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 8 of 48 PageID #: 2786




                                                      Inci ent Report elate Property List
   Tyler Police Department                                                                                               OCAt 16-028385




       ftopwty Description                                                     Malte                       Model                             Caliber
        HANDGUN                                                                 RUGER                       ICP                                    38
       Color                       Seri«! No.                          Value                       Qty               Unh            Jurfsdletkxi
            Black/Black            371649436                                              $0.00              1M0                             Locally
       Status                      Date                    NIC#                  State#                  Local#                   OAK
                Seized                    12/ 2/2 16
      Name (Last, First, Middle)                                                           DOB                     Age           Race            Sex
       Yoa, Heart Jons                                                                            08 28/1992                23          A              M
      Notes



    2 Property Description                                                     Make                        Model                             Cslibec
       RIFLE                                                                   SMITH & WESSON                   &P-1S                              556
      Color                        Serial No.                          Value                       Qty              U it            Jurisdiction
            Black/Black            TE710I1                                                $ .00             1. 0                             Locally
      Status                       Drue                   NIC#                   State#                  Local#                   OAN
                 eized                    12/02/2 16
      Name (Last, First; Middle)                                                          DOB                      Age           Race            Sex
       Yoo, Heart Jong                                                                            08 28/1993                23          A              M
      Notes


      PrDp< IJcscriptiort                                                      Make                       Model                              Caliber
         IF E                                                                  remi gton                    7                                      38
      Color                      Serial No.                    alue Qty Unit                                                       Juri iction
          Black/Black              RR725498                               /,<w                                                               Locally
      Status                     Date                     NIC# State#  Local#                                                     OAN
                S ized                    12/02X016
      Name Last, First, Mi l )                                                            DOB                      Age           Race           Sex
       Yao.HeonJong                                                                               8X8 1993                  23          At             M
      Notes



   4 Property Description                                                      Make                       Mo el                              Caliber
      AMCWfiZE                                                                 GERBER
      Color                      Serial No.                           Value                       Qty                Unit          Juris ictio
                Black                                                                     $ .0              1.000                            L cally
      Status                     Date                      IC#                   tate#                   Local#                   OAN
                 eized                    12 02 016
      Name ( ast, Pint, Middle                                                            DOB                      Age           Race           Sac
      Poo, Heon Jong                                                                             08 8/1993                  23          A              M
     Notes




 s CSOXBR                                               Printed By: ACOUBY, SGT4 12 0S/20I614:47                                                       Page?



                                                                       033129
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 9 of 48 PageID #: 2787




                                                       Incident Report Related Property List
     Tyler Police Department                                                                                              ocas 16-028385




      S Property Description                                                     Make                        Modal                               Califcr
         SHOTGUN                                                                  WINCHESTER                  SUPER X DEFENDS                          12
        Color                         Serial No.                         Val e                       cay                 Unit          Jurisdiction
                 Tan/Tan               I2AZT20030                                           $ .00                1.000                           Locally
        Statu:                        Dale                   me                    State#                  Local#                     OAN
                  eized                       12/02/2016
        Name (taut, Fiist, Middle)                                                           DOB                     Age             Race            Set
         Too, Hum Jong                                                                              08/28/1993                   3         A                M
        Notes


                                                                                 Make                        Model                               Cat iter
      6 Property Description
         TACTICAL VEST
        Color                         Serial No.                         Value                       QV                  Unit          Jurisdiction
            Gree /Green                                                                     $0.00               LOW                              Locally
         tatus                        Date                   NICS                  State#                  Local#                    OAN
                  eiz d                       I2/0m016
        NB Ks(Ltut, Fint. Middfc)                                                           DOB                      Ass             tea            Set
         Yoo.HeonJo e                                                                               08 28/19 3                  2          rit              M
        NotQ


                                                                                 Make                       Model                                Caliber
     7 Property Descri tio
        A£4G4ZHVES                                                               PMAG                                                                 SS6
        Color                         Serial Na                          Value                       C#y                 Unit          Jurisdiction
                 Black                                                                      $0.00               2. 00                             ocall
        Status                        Dale                   NIC#                  State#                  Local#                    OAN
                  eize                       12/02 2016
        Name (Last, Ftol, Middle)                                                           DOB                      Age 1lace                      Set
         Yoo. eonJone                                                                               08/28/199                   23
       Hote

                                                                                 Make                       Modd                                 Caliber
     8 Property Descri tion
        MAGAZINE                                                                  UGER                       LCP                                      38
       Color                          Serial No.                         Val e                      Qty                  Unit          Juris l tioo
                 Black                                                                      $0.00               LOW                              Locall
       Stat s                         Date                  NIC#                   Stale#                  Local #                   OAN
                 S iz d                      12/02/2016
       Niitiic (Last, First, M WIoJ                                                         DOB                       ge ILace                      s«
        Yoo, Ileon Jong                                                                             08/28/1993                  3                           M
       Notes




   R CSDIBR                                                Prieto) By; ACOLBY, SOTA laWGOlfi 14:47                                                          PageS



                                                                          033130
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 10 of 48 PageID #: 2788




                                                 Incident Report Related Pro erty list
   Tyler Polic Department                                                                                   OCA: 16-028385




     Pro ert D scription                                                  Make                    M<xM                            Caliber
      ASSORTED CARTRIDGES
     Color                   Serial No.                           Value                    Qty             Unit          lurisdtedoa
                                                                                     OM             i.m                           Locdllv
     Stat s                      Date                  Nicr                 Stats#               Local?                 OAN
              Seized                    12/02/2016
     Name (Last, Fust, Middle}                                                       DOB                  Agp          Race          Sex
      Yao, Heon Jong                                                                       ommm                   23          A             At
     Notes




 rcsoidr                                             Printed By: AOOLBY, SQT4 IM5C016 1 47                                              Page9



                                                                   033131
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 11 of 48 PageID #: 2789



                                            CASE SUPPLEMENTAL REPORT                                  Printed: 12/05/2016 14:47


      Tyler Police Department                                                                       oca: 16 28385
                       THE INFORMATION BELOW IS CONFIDENTIAL - FOR USE BY AUTHORIZED PERSONNEL ONLY

       Case Status:                                Cue M g Status: l/A                              Occnrrodt 12102/2016
          Offense: AGO ASSAULT

      I vestigator: THOMAS, IK O. (9070)                                 D t /Time: 12/02/20/ 15:45:32, Friday
       Supervisor; FREEMAN, J, D, (107/2)               Supervisor Review Date/Tim : 12/02 201618:09:42, Friday
          Contact:                                                        Referent*: Supplement



      Yes-Body Camera Yes-Watch Guard (bo y mic to WG not in unit 12845-no external sound)

      O Friday, 12-02-2016,1 was dispatched to 395 McDonald Rd on an Aggravated Assault in rogress. Dispatch
      advised the caller said there were several subjects at (heir residence and a gun was ointed at them. Sus ects were still
      on scene. A super isor advise to respond Code 3, which I id fro Grande/ Co eland. I drove north on Copelan ,
      east on Shiloh, north on Thistle to Old Troup, east on Calla ay, north on Lazy Creek, east on University, north on Old
      Ome , east on McDonald.


      Dispatch gave several u ates hile {was responding, including the suspects h d just left south on Westminster in a
      black Dodge truck, hich is a dead-end road. Officer Chris Moore advised he as on scene as I was taming onto
      McDonald. I tamed south on Westminste off McDonald and t e bl ck Do ge Truck was parke side a s at the
        ead-end and Officer Moore ha starte conducting a felon stop. I retrieved my patrol rifle and assiste with cover on
      the felony stop. Four subjects were or ere o t of the truck to a rone position on the ground. Other officers arrive
      on scene and assisted in securing the four suspects with handcuffs hile I rovi e cover. Once the suspects were
      secured, I told dispatch and placed y patrol rifle back in my patrol unit

      I identifie one of the sus ects, Carlos He an ez, an rea tfto Miranda wa ing to him. Hernandez state he
      un erstoo his ri hts. Hernan ez state one of the other three males was att cke about t o wee s ago by black
      males. Then, last night, He andez said his wife as ho e alone at their residence, 421 W. oi ert, when some blac
      m les forced their wa into their house an eld his wife at gun oint. He sai the suspects to the home invasion stole
      so e of his guns. This was not reported to the police. Hernandez toid his three frien s the escription of the home
      invasion suspects and one of his frien s said t as the same descri tion of his attackers. The fou of them decided to
      go to the house of the black male sus ects that Live on McDonald Roa a d confront them. Once the were there, he
      told his friends the bl ck males did not fit the description his ife gave him. He an ez said the friend of his that got
      attacked continue to yell and argue ith the black males. Hernan ez enied h ving a eapon outside the truck and
      said he never sa any of his friends with a weapon either. They left the house on cDonal and drove down the
      dea -end roa here e stoppe them.


      The other three detaine suspects on scene ere questioned b other officers. Officer Chris Moore located an AR-15
      rifle, scoped rifle, shotgun, a hand un, and a machete inside the black truck we had sto ped. Officers ere on scene at
      3954 McDonald gatherin information and Sgt. Colb as at our location, as ell. I stood y as scene security hile
      the investigation continued. All four suspects were transported to the Smith County Jail by other officers. I had no
      further involement.




            Investigator Signature Supervisor Signatu e
      r_iupp3                                                        Page                                          1


                                                              033132
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 12 of 48 PageID #: 2790



                                         CASE SUPPLEMENTAL REPORT                                 Pri ted; 12/05/2016 14:47


    Tyter Pdtce Depa tment OCA: 16028385
                    • T B IHgORMATtOH BELOW B CONHOEHTIA ¦ FOR USB BY AUTKORKED PERSONNEL ONLY

     Caw Slatas,              Case M g Status: MA Occntred: 12102 2016
        OffeniK!: AGG ASSAULT

    lavtsfigatae: DQUQHTEN, J. L (11375) Date / Tim;: 12/02/2 1618:02:50, Friday
     S pervisor: FREEMAN, J, D. (10712) S pervisor Review Date / Time; 12/02/201620 33: , F iday
        Co tact: Reference: Supplement



     WATCH GUARD: Y
     BODY C MERA; Y

    On December 2,2016 at approximately 1420 hours I, Officer J. Doughten, was dispatched to 3954 cdon ld in
    reference to an Aggravated Assault in rogress. Officers ere advised to be en-route to the scene ith their lights and
    sirens (Code 3) to ssist the callers. While en-route di patch a vised the suspects ere leaving the scene in a black
    Do e Ram picku truck.

    I arrived in the area n ent to the dead end of Westminster Dr, the 2600 block, here Office Moore ha die black
    Dodge R m (Tex s LP //HRV5193) sto ed and the fo r male occu ants on the groun cm the left side of t e truck. I
    assisted Officer Moore in etaining the suspects. I a roached an lace JESSE ROGER LONG an M THE
    DOUGLAS LACK in han restraints, checking them for proper fit and double locking them, I then frisked LACK an
    LONG for any eapons. I di not locate any eapons on LONG or LACK'S erson. I then sa ONG and LACK up
    and assisted t em to the curb, here I ha the ta e a seat. Officer oore place HEON JONG YOG and CA LOS
    JOSE HERNA DEZ in and restraints and checked them or roper fit. YGO and HERNA DEZ were then seate o
    the curb.


     I approached M HE LACK and read im his Miran a Rights. LACK indicated that he un erstood his; ri ts. I
    asked LACK why he thought that e were there and hat had a ened. LACK said that about t o to three weeks a o
    he had been assaulted at his residence, 1426 E Travis. LACK said t at e never reporte e assault but th t he ha
    been beaten by cou l of black males. LAC sai that h had been locked out of his resi ence and that the black
    subjects had offere to help him. When LACK and the black subjects ot into the back yard the attacke him, itting
    him behin his ears, on his tem le and on his jaw. he subjects left after the assault with $100 dollars in cash that
    belonge to LACK. LACK sai that his frien CARLOS OSE HER ANDEZ'S resi ence ad been broken into and
    that they believe it to be the same peo le ho assaulte hi . LAC has a friend, Jeff Chavez, who he believes knows
       ho his assailants were. LACK ha Chavez at hfs residence last night and t ey got into an argument. C avez took
    LACK'S ke s a d left the house in ACK'S truck. LACK believed that the people ho lived at 3 54 c onald ere
    the people ho assaulted him, possibly broke into his friend HER ANDEZ'S residence an that they know here
    Chavez too his truc . L C said that he just anted to talk to the residence at this location. LACK stated that he
    forgot that he had his friend YOO's Rugar LCP .380 in his jacket pocket. LACK advised he re ove the handgun ro
    his pocket an handed it to YOO, o then ut the gun back into hi truck, L CK said that he saw the residence o
    3954 Mcdonald carr ing a revolver handgun. YOO and LACK were upset an ere yelling back and forth with the
    residence of3954 Mcdonald. When LAC realized that things ere etting out of hand they went back to YOO's truck
    an left.




         I vestigator Signature                 Supervisor Signature
                                                                                                                  Page 2


                                                          033133
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 13 of 48 PageID #: 2791



                                           CASE SUPPLEMENTAL REPORT                               Printed: 12/05/2016 14:47


      tyler Police Department OC : 16028385
                      THE INFORMATION BKLQW IS CONFiDMTM,-FOR SB BY A THORIZED PERSONNEL ONLY
       C*ss Status; Cwe Mttg Stator; MA Ckcurm : 12/02/2016
         , Offe se; AGG ASSAULT

      fm-estigator: DOUGHTEN, J. L (11376) Data / ime: 12/02/2016 8: 2:50, Friday
       Supervisor: FREEMAN, J, D, (10712 Supervisor Review Date / Time; 12/02/20162 :33:01, Friday
         Contact; Reference: Supplement




      I approached HEON JONG YOO (AKA; Hank) and read him his Miranda Rights. I then asked YOO what ha
      hap ened. YOO sai that his friend MATTHEW had wanted to talk to the eople at 3954 Mcdonald about an assault
      YOO said that they went and picke up CARLOS, because he as also "robbed". JESSE ROGER LONG is YOO's
      friend a d as also in the truck with LACK, YOO an HERNANDEZ. YOO ut LONG in his tacrical/plate armore
      vest hich as loa ed it m g zines for rifles, becau e he wante LONG to be safe if there was gun fire. There
        ere s veral rifles inside of YOO's truck. YOO said that MATTHEW ad his Rugar LCP in his pocket from yesterday.
      When MA THEW removed the handgun from his ocked YOO took it an ut it in his truck.

      Other Officers on scene spoke with LONG and HERNANDEZ, Officer Moore took pictures of YOO's Dodge pickup
      truck, which as towe , an also took all of the guns/rifles in die track along with the tactical armored vest.

      Sgt A. Colby was on scene an spoke to each of the suspects and the officers ho had gone to the victims house and
      talked ith them. Sgt Colb then advised Officer Main and I that all four, HERNANDEZ, YOO, LONG and LACK
        ere going to be under arr st for Aggravated Assault with a Dea ly Wea on (F2). Sgt Colb also advise that YOO,
      HERNANDEZ and L CK would also be charged with Criminal Tres ass. Sgt Colby said that YOO ould have an
      a dition l charge of Unlawful Transfer of Firearm (46.6) for providing LACK with a gun to commit the Aggr v ted
      Ass ult ith a Deadly Weapon. Sgt Colby said that CK would have an dd tional charge of U lawful Cany of a
      Weapon.

      YOO and LACK ere place i my patrol unit an seat belted in. I then transporte them irectly to the S ith County
      Jail, relaying both my starting and ending mileage to dis atch. Officer Main trans orted ONG and HERNANDEZ
      directly to the S ith County Jail.

     At foe Smith County Jail Officer Main co lete foe Affi avits for LONG, HERNANDEZ, LACK and YOO for all of
     their char es.


     END OF SUPPLEMENT




           Invest gator Signature Supervisor Signature

                                                                                                                  Page 3


                                                           033134
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 14 of 48 PageID #: 2792



                                         CASE SUPPLEMENTAL RE ORT                                 Printed: 12/05/2016 14:47

    Tyler Police Department OC :                                                        6028385
        'THB INFORMATION BBLOW15 CONFJDEHTtAL ¦ IO USS BY AUXHQRJKHb PHRSONNBI- ONLY
     Cose State! Owe Mitg State: M Oeeunnst: 12/62/2016
        Offe se: AGG ASSAULT

    I vesttgator: MAIN, & A. (11930) Date / Time! 12/02/261618:10:15, Friday
     Supervisor: FREEMAN, J D. (10712) Supervisor Review Date/Tftaet 12/02 2616 20:37:55, F iday
        Contact: Reference! Supplement



    Watchg ard/Yes
    Body Camera/Yes •

      On 12-2-2016 at ap roximately 1425 hours I, Officer R. Main, res onded to 3954 Mcdonald Rd, Tyler, TX, 75703 in
    reference to an aggravate assault in progress Dispatch advised a male was at t is location threatening t e caller ith
    a hand un. I res onded to the area Code 3. As I as en route, dispatch advise the suspects were leaving in a black
    Dodge picku . Officers stopped the vehicle at the dead end of Westminster Dr and detained the occupants, identifying
    them as Heon Yoo, Matthew Lack, Carlos He andez and Jesse Long, I travele to the victims at 3954 Mcdonald.
    Officer Strother an 1 spoke with Deril Elder, Emma Elder and Deryl Franklin and obtained s o statements.

       I s oke with Deril. The follo ing is a summary of my conversation ith him. He advised that a black Dodge ick up
     truck pulled in front of their house. Detyl was in the gara e while Emma a d Deril ere hi a vehicle in t e drive ay.
    I asked Deril to describe the occu ants of (he vehicle. Deril escribed the driver, Yoo, as a "Chinese" man wearing a
     "racist jacket", He described Hernandez as "the guy ith the lon black hair" an state he kne Lack, referring to
    him as "Matt". Deril did not see the 4th assen er i the vehicle. The front right passen er, Matthew Lack, a d back
    right assenger, Carlos Hernandez, exited the truck and walke into the ard of3954 cdonal . Deril advised he
    kne " att" as he was a friend of one of Deril's friends. Deril a vised he has on ly seen "Matt" one other time
    ap roximately I month ago. As Carlos and Lack a proached the residence, they advise they were looking for
    "Curtis". D ril a vised h s nickname is "Curtis". atthe and Carlos began to argue with Detyl, stating th t "Curtis"
    assaulted Matthew (a roximately 3 eeks ago) and robbed Carlos ossibly on 12-1-20L6), it should be noted that
    neither of these incide ts were reported to law enforce ent. Deril exite Emma's vehicle and a ro che Carlos and
    Lack. Carlos told Matthew that Deril was not i volve and alked back to ar s the truck. Deryl told all subjects to
    get off his roperty but the did not compl , continuing to argue ith Deiyf, Deril and Emma. Matthe then produce
    a black hand un (later identified as a u er CP) from his jacket pocket He s ung the gun, pointing it at Deril,
    Emma an Deryl. He then place the un back in his jacket an backed up, although he as still on the propert of
    3954 Mcdonald. Yoo, the driver of the vehicle, exite the vehicle and lke onto the property of3 54 cdonald,
    yelling racial slurs at the victi s hile waving a Confederate flag. Lack ulled the handgun out of his acket again,
    then ut it back. He pulle it out fo a thir ti e n Yoo took it from fil , lacing it in his trenchcoat The subjects
    continue to a ue ith the vic i s, le ving just prior to la enforcement arriving. Deril advised he ould ursue
    charges against the sus ects. I wa e him o alse report to a peace officer. He a vised he understoo an rovi ed a
    state ent that as ca tured by my body camera.

      I ne t s oke with Emma, wa ing her of ftdse report to a peace officer. She advised she un erstoo and rovi e a
    statement that match Deril's. She further advise that Lack ointed the hand un at Deril, Deryl an herself. She




         Investigator Signature                  Supervisor Signature
                                                                                                                   Page 4


                                                           033135
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 15 of 48 PageID #: 2793



                                           CASE SUPPLEMENTAL RE ORT                                 Printed: 12 05/2016 14:47


      Tyler Police Department                                           OCAs 16028385
                    • THE M ORMATIOH BELOW IS CONFIDENTIAL - FOR USE BY AI HORKED PERSONNEL OHLY

      Caie Stat s: Csm Mng Stitai: tfA Ocewred: 12/0212016
          Offense; A GG ASSA ULT

      Investigator: MAIN, & A. (11939) Date/Time: 12/02/2016 18:10:15, Friday
       Supervisor: FREEMAN, J. D. (10712) Supervisor Review Date / Time: 12 02/2016 20:37 55, Fri ay
         Contact: Reference: Supplement



       escribed the handgun as being black in color. She stated she feared that he would shoot them and called police. She
      also stated she wanted to pursue charges.

        I travele to the 2 00 block of Westminster t assist other officers, The following is hat I learne from other
      officers. Officers located numerous eapons in the black od e pickup including rifles, shotguns, a machete and a
      Ruger LCP. Officers also locate a significant amount of ammunition for those eapo s. Long, Ybo, Lack and
      Hernan ez admitted to traveling to 3954 Mcdonal to confront Deril i reference to the allege assault/robbery. They
      also advise that they now thought t at Deril s not involve in a y of those incidents. Hernand z infor ed office s
      that he does not call police and han les his o n business. Yoo a mitted th t all the ea ons In the vehicle ere his
      an also a mitted to providing the CP to Lack prior to their arriv l at 3954 Mc onald. Officers secured Hernan ez in
      the back of y patrol vehicle. After speaking ith Sgt Colby, it as determined that each subject oul be char ed
        ith aggravated assault with a dea ly weapon. Lack as also charged it criminal trespass/deadly wea on and
      unla ful carr in weapon. Yoo was also charge with unlawful trans er of a hand un an criminal tres ass/deadly
      weapon. Her andez as also charged with criminal trespass,


       Lon as taken out of Officer Moore's vehicle and lace in mi e. I transported Long and Hernan ez to the Smith
     County Jail hile Officer Dou hten transporte Yoo and Lack to t e Smith County Jail. Officer Moore took custod
     of the wea ons. This concludes my involvement in this case. See ot er off cers reports for further etails. This is a
     supplement l report




           I vestigator Signature Supervisor Signature

                                                                                                                    Page 5


                                                            033136
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 16 of 48 PageID #: 2794



                                          CASE SUPPLEMENTAL REPORT                                   Printed: 12/05 2016 14:47


    "fyler Police Department OCA: 16028385
                    'MB INFORMATION BELO B COKHDEOTIAl, - FOR USB BY A THCHU2HD PERSONNEL ONLY '

     Case St*tus: CaseM gStatna/                                           Oct rrrf: 12/02/2016
        OfTense: AGG ASSAULT

    Invest tgator: HOLCOMB, R. C (10882) Date/Time: 12/03/2016 07:18:14, Saturday
     Supervisor. RACKLIFF, J. (8820) S pervisor Review Date/Time; 12/03/20161 :10:33, Sat rday
       Contact; Reference; Supplement



    I have bod camera video of this incident. O 12-2-16 at approximately 1420 hours, I was dispatched to 393
    McDonald Road in reference to an aggravated robbery in progress. I notifie dispatch, an ran a co e 3 response to
    this location. While en route, I heard Officer C. Moore check out with the possible sus ect vehicle at the dead end of
    Westminster toad near the original location.
        U on arrival, I assisted in taking into custody two out of the four subjects that were in the vehicle. A the subjects
    were out ofthe vehicle an on the ground when 1 arrived on scene. I observed several weapons in the rear of t e
    sus ect vehicle. Once all suspects were secured, I stood b ith the while interviews were being conducte . I then
    assisted in securing t e sus ects in patrol vehicles. That co cludes my involvement in this case. Nothin fitrther at
    this time,




         Investigator Signature                                      Supervisor Signature
                                                                                                                       Page 6


                                                             033137
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 17 of 48 PageID #: 2795



                                              CASE SUPPLEMENTAL REPORT                                  Printed: 12/05/2016 14:47


      Tyler Police Department                                                                         OCA: 16028385
                       THE INFORMATION BELOW IS CONHOENTIAL - FOR USB BY AUTHORIZED PERSONNEL ONLY
       C se Stat s:                                 Cast Mng Status: NA                               Occurred: 12/02/2016
          Of c st! AGO ASSAULT

      i vestigato : STROTHER, R. A, (10622)                               Date/TIwe: 12/02/201608:21 2, Saturda
       Supervisor; RACKLIFF, J. (8820)                   Supervisor Review Bate / time: 12/02/201610:09:08, Saturday
          Contact:                                                         Reference: Supplement



      BVC/yes
      WG/no

          On 12-2-16 at about 1400 hours I responded to the area of3954 McDonald Rd. in reference to an aggravated assault
       in progress. The caller advised that four male subjects in a black Dodge truck were in front of the resi ence threatening
       several people with a un. The first Officers on scene ma e contact ith die suspect vehicle at t e ead end of
       Westminster St I along with Officer R. Freema made contact with the victims at file scene along ith Officer R.
       Main. I first contacted A. Eider who advised t at she ha taken video of the incident on her cell phone. She s owe me
       several of the video clips on her hone. One of t e clips showed a hite ale subject wearing a gree hoodie type
      jacket and white cap standing t the curb in front of the residence yelling profanities at the people in the ard. The front
       of the jacket had he vy object in it and at one oint the hite male subject displa ed a bl ck han gun and lifted it
      above his hea then returne it to his pocket. A. Elder was able to send the entire recordin to Officer Freeman's City
      E ail where he then provide the video to Officer R. Mai . Two other subjects in the yard were i en ified s victims
       in the case and Officer R. Mam got sworn statements from those two persons. The victims did advised that the male
      subject did point the hand un at them durin the incident an t ey feit threatene by the act Elder advised that th
      subject tol them t at he had been assaulted by one of the residence in the house in the past and he anted payment for
      hospital bills that he h d obtained. The two victi s were given crime victi s newsletter and rovi ed a case number.
        I spoke to a neighbor who was staying with his girlfriend at 3934 McDonald. He was identifie as D. Tanner. Tanner
      stated that h heard a disturbance outside and saw a hite male subject with three other eople stan ing in the road
      yelling at the residence locate at 3 54. He advised that one of the sub ects as talking about how many guns he had in
      the truck an one of the subjects was yelling racial slurs and aving a re el flag. He a vised that one of the subjects
      was also wearing what a peared to be a bullet proof vest He did not witness any subject display a un.
       I drove to the ead end of Westminster hen I contacte several Officer on scene. I noticed a black Do ge truck that
      had several guns laying in the back seat. All occupants were detained t that time. Offic r R. Main and Officer
      Doughten transported four male subjects to the S ith Count Jail, I assisted Officer C. oore with the collection of
      several fire arms and a munition from the vehicle and secured them in the rear of his patrol car. I had no other
      involvement in this case.




           Investigator Sig ature Supervisor Signature

                                                                                                                        Page?

                                                              033138
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 18 of 48 PageID #: 2796



                                          CASE SUPPLEiWBNtAl, REPORT Prinfcdi iwskm 14:47

    Tyler Pt Hea epartment                                                                        o&ki 1602838$
                     IJffiWtoRMA' lQSi BfiiO ISttQKBlD rnAt-iP RtlS'B B¥ AOTAc®tZHD FEftSONNEl. ONL V
     CajcoStatVs:                                     Hug Stotm? tu Owu.rreft! 12/02/2016
        OfTrasi: AGQ'ASMU T

     InY«sti atar: MO BE, W, C (98 )                                   Oote/Time; }7/tl3m}6 69>38:J0r Saturdw
     Supervisor; MC}(LJFF, T (8m)                     SufttcvisorRivl.w Oato/Thne: J2/03/201610:15:42, Saturday
        Cwi tacit                                                        Refcrtnce; Supplement


       ATCH GUARD/ yes. Body Camara/ yes.
        At 141&, h Tr day Decafhber 2» 2016,1 was dfepatcOed to an Agg avated Assault la PfiogrBsMt 3954 Mcnoiiald,
     Dis atch advised thataroan Was threatening the residents at this Ipcatitin. Uoit$ r spond jug were advise to run Cade
     * by tT. MAL.PNB 1 ctivated the eipergency red-aitd-blue overhead li hts and the siren of unit 12652, using the
    hor to a sist in clearin interseoridns. Once in thfearea I discontinued code 3 and was irecte south bn Westfhfaster
    by the victims, Dispdttfa advised thafthesuspectSi in a.black Dodge truck, had gprie down the dCaikeUd,
       As I tur e east o the dead-end 1 saw the black odge.pick-up„. sitting across the road ay, foeing north,.as the
    driver was attempting.to.tum around. hite male in a white ball cap was assisting the driver iiv turning arcnfad, 3
    exited my vehicle, draw m pistol, and tol the ite mule in the hall ca to get bn t e ground, I then Ordered the
     drivet to tum off the Vehicle, hen get otrt an et on the ground. Bo Camera s active- during t is encounter, ?
    Was die Watc G ard* After the two wereproncd out I asked them who else-was in t e vehicje, Thedriver said that
    ftj.ere ere t o more,in t e back seat. I or .e d the remaining two put and had them probe but with the flfst tWb.-
    OFFICER w THOld S advised on die radio that he as on the Scene.
      I theft appro che the tro.ck to'check for ftny other occupants, Itlicn ..noticed throe long guns and a machete in t e
    back seat. ther officers began to arrive an we l ced all four subjects in handcuffij while the invesfigation evoived.
    The four were patted down for eapons, as it was known t at at leas one handgun as dis layed attheorigiUal scene;

      After ail ffiur ere secure We began to ideptfty them. The driver was Identifie a? iffiGN yOCi5 themale in the
    white ball cap as MATTHR LACK. he back seat passengers ere JESSE LONG'arid OAftLOS ERN NDEZ:
    I theft .se rche the veHIelO;. a black Dodge ick-u .T LP: HRVS193. Iri'tho cetiter console 1 found * Rugei- LGP
    semiautoniattc pfatol, uftlbaded, with one DCP magazinfe an d ofteoKtra , Q.<httri gp. The magaritm confaifaed five
    58d cartridges. In fis.e back seat wai a Smith esson kiftP-l? aemiautomatic7rlfie, ft Re ington model 200
    semiautoinatid rifle, and a inchester 12 gauge sliotgun. There as also a Gerber machete an a military style bullet
    resis ant vest with the Mblle loops. None oftheso eap ns Was loaded; oWevef, there Was' aloadcdPMAG BOrotmd
    ftia azitieTor the Smit & asson and several s otgun shells for the. shotgun. Them was ft second PMAG ma azine In
    tjm magazine ppuch of t e actical vest
       I inter iewed LONGi Whb as one UFthe bhc sfeftt assiatg&a; I aske him at the had been oing; He tbld e
    that the came to. theMcDotiald ftddrcss so thftt.LACK coftl confmnt the person wh'O Stole hiscar the ni ht before.
    LONG is fro idic igan and said he as staying with HANK , ich i.s ft name assigned to YOO, the driver. He did
    ftpt see LACR s car.being stolen. I spoke with ACK who ftaiiitKftt they came to. retrie e his vchlole an talk to the
     sus Bcfs arents, bfttthe ivere acting-'juveftile aftd argurnen.tfttivO, L GKSfti thatTBEftCHAyEZftnd others
    jumped him ftbaut t o eeks ago, hut. e id not report ft for fear of rgtaHafibn. AGlC said that the $u.s e6tis. know
    where'he lives and Woiks. He said that CHAVEZ attacked him and stolc his white Chrysler Aspen*t about0500,
    J2-.02* 16, LACK id not report t is offeft'Se cither. LACK said that h& ea e.b toe MeDojiald resi ence ftfl'd saw is




          Investigator Signature                           Sflpbrvisor Signature                         '
                                                                                                                    PageS


                                                            033139
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 19 of 48 PageID #: 2797



                                           CASE SUPPLEMENTAL REPORT                               Printed: 12 05/2016 14:47


      Tyler Police DepartmentOCA: 16028385
                      TH8 ftlFOKMA OfJ BElJOW S CONFIDENTIAL - FOR USB BY AUTHORIZED PERSONNEL ONLY
      CasfiSt tui: Case M g Statnsi Ocearrcd,* 121 2/20 6

         OlTeiwet AGO ASSAULT

      Investigato : MOORE, W. C. (9SS8J Date / Tim« 12/03/2016 09:38:10, Saturday
      Supervisor: RACKLIFF, J. (882 ) Su ervisor Review Date/Time; 12/03/2016 W:IS:42, Saturda
         Contact: Refere ce: Supplem nt



      vehicle there, earlier toda . He did not know if it as still at the house uring t is investigation.
           Other officers came to our location an explained what had occurred on McDonald. YGG rove the group to the
      residence and confronted the people living there. LACK and YOO got out and LACK ap roache the residents and
      bega an argument LACK then pulled a small black semiautomatic pistol from his waistband and briefly anne the
      residents ith the muzzle. He replaced the un, then rew it again, The third time LAC displa ed the gun YOO took
      it from him and placed it in his jacket YOO then be an waving a Confe erate fla and elled at the resi ents, LONG
      and HERNANDEZ got out of the vehicle, LONG sporting the tactical vest
         Based on the information, hich ha been recor e on a smart phone by one of the residents, it as determine that
      an A gravated ssault had occu re and t at all four subjects played a role in the event They were t en transporte to
      the Smith Count Jail by OFFICERS MAIN and DAUGHTEN,
         Using my Tyler Police D artment-issu d camera I too hotogra hs of the vehicle an the wea ons, hich I then
      collected, I tr nsported the weapo s, ammunition, an vest to the T ler Police Department and logged them into
      Evidence at the P operty Unit of t e Tyle Police De artment. I submitted the digital media card in the slot in the
      Crime Scene Office of the T ler Police De artment Watch Guard an Body Camera recordings were save un er this
      case number.
         This case is Cleared by Ar est




           Investi ator Si nature                                  Supervisor Signature
                                                                                                                   Page 9

                                                            033140
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 20 of 48 PageID #: 2798



                                         CASE SUPPLEMENTAL RE ORT                                 Printed: 12/05/2016 14:47


    Tyler Police Department                                            OCA: 16028385
                    THE INTORMA TOH BELOW IS CONPIDfiNTIAl, - FOR USB BY AUTHORIZED PERSONNEL ONLY

     Cose Status: Ca«! Status: NA Occerre : 12/02/2016
        Offi:nse: AGG ASSAULT

    Investigator: FREEMAN, R. C. (12420) Date / Time: 12/03/2016 09:38:36, Saturday
     Supervisor ACKU F, J. (882 ) Su ervisor Review Date / Time: 12/03/201614:58:$6, Saturd y
       Contact                  Reference: Supplement



     bodycam / es
     watchguar / yes

    On 12/2 2016 at approximately 1418hrs I, Officer R,Freeman was dispatched to 3954 McDonald Rd i reference to an
    aggravate assault in ro ress. Upon arrival 1 ma e contact with Deryl Franklin ho advise that a black dodge icku
    ha ulled up across the street an starting yellin racial comments at him.

    Der l stated that him and his family were stan ing outside in their driveway at 3954 McDonald when four males ulled
    u in a bl ck dodge ick up. The river who Der l described as an asian m le wearing a cowbo hat, later i entifie to
    me as Heon Yoo, starting yelling racial com ents and telling the to go back from where they came fro .

    Der l advise that the front passenger t en exite the truck described as a hite male earing a oo ie and a hite at,
    later identified to e as Matt ew Lack, st rted screaming at his another indi idual at the residence from the st eet.
    Deryl said that the Matt e began yelling stating that one of the individuals had reviousl ut him n the hos ital
    three weeks early. Matthe continued to exchange or s ith Deryl when Heon Yoo exited (he vehicle and began
    shouting.

    At this point Der l advise that backseat passen er escribed s a hite male wearing a green bullet roof vest and
    black gloves, later identifie to me s Jesse Long e ited the vehicle and stoo in tire drive ay ne t to Matthew and
    Heon.                                                              9

    Der l state that M tthe stated he had handgun on him but i not recall viewin the gu . Der l advise hat
     atthe then state th t e had four ot er guns i the vehicle.

    Deryl a vise t at neighbors heard all the shoutin and came outsi e and witnessed the subjects shoutin at them.

    I, Officer R.Freeman the spoke ith Andrea El er who a vised Officer R.Strother that she was able to reco part
    of the inci ent o her phone. I was able to assist Andrea in sendin both o die videos to my cit rovided email. I later
    forwa ded the videos to Officer R.Main's cit rovide email hom equeste the videos for affklivat pur oses.

    I, Officer R.Freeman then proceeded to 3922 cDonald d an spoke ith Jonathon Criswell and Wesley Wood to
    ask if they had itnessed any of the incident that ha just occurre ,

    Johnathon advised that him and Wesley had just returned to his resi ence hen, the oticed indivi u ls arguing at




         Investigator Si nature                                  Supervisor Signature
                                                  '       Pago                                        10


                                                           033141
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 21 of 48 PageID #: 2799



                                          CASE SUPPLEMENTAL REPORT                               Printed: 12/05/2016 14:47


      fyler Police Department O Ai 16028385
                     THE INFORMA ION BELOW 13 CONFIDENTIAL - FOR USB BY AUTHORIZED PE SONNE ONLY

      Case Status: C se Mng Status: NA Occarred: 12/02/2016

         Offense: AGG ASSAULT

      Investigator FREEMAN, R. C (12420) Date/Timet 12/ 3/201609:38:36, Saturday
      Supervtson RACKLIFF, J (8820} Supervisor Review Date/Timet 12/ 3 201614:38:56, Saturday
         Contact: Referenc : Supplement



      3954 McDonald Rd, Johnathon advised that he id not witness weapon just heard all the individuals yeliing at eac
      other. Johnathon stated that he noticed Matthew and Deryl arguing in the yar ,

      Wesle state th t en t ey ulle up to Johnathon's resi ence he sa Matthew and Heon standing in the ard
       elling at Det 1. Wesley advise that Der l as asking Matt ew and Heon to leave hen, he notice Matthew retrieve a
      black pistol from the pocket of his hoodie and ave it around. Wesley as able to describe the Matthe and Heon to
      me as well as the pistol t at Matthew had wave around.




           I vestigator Signature Supervisor Signature
                                                                                                                 Page 11


                                                          033142
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 22 of 48 PageID #: 2800



                                        CASE SUPPLEMENTAL REPORT                               Printed: 12 05/2016 14:47


    Tyler Police Department GCA: 16028385
                 ¦¦ THE INFORMATION BBIX)W IS CONF HNTXAt - FOR USE BY AUTHORIZED PHRSONHEt, OHLY •

     Cast Status; Cast M g Status: MA Occarred: 12/02/2016
        Of eme: AGG ASSAULT

    Invesflgatort MOORE, W. C. (9858) Date / Tima: 12/03/201610:21:37, Saturday
     Supervisor: LOCKHART, S. B. (9770) Supervisor Review Date 1 Time: 12/ 3/201610 54:01, Saturday
        Contact Refereace: Supplement



     Wateh Guard/ yes, Body Camera/ es, during the investigation. Correction on the serial number for the Remingto
     model 700 Rifle. The correct serial number is RR72549B.




          Investigator Si nature Supervisor Sign ture
                                                                                                               Pago 12


                                                          033143
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 23 of 48 PageID #: 2801




                                           CASE SUPPLEMENTAL REPORT                                 Printed: 12/05/20)6 14:47


      'fylar Police Department OCA: 16028385
                      T E INFORMATION BELOW IS CONHDEN TAI. - FOR USH BY AUTHORIZED PERSONNEL ONLY .

      Caje Statu ! Case Mng Status: MA Occamd: 12102/2016
          Of ense: AGO ASSAULT

      Investigaton BROWN, D. (9981) Date ime; 12/03/201611:09:05, Saturday
       Su ervisor; RACKLIFF, J. (8820) Supervisor Review Date Ti « n(03/2Ql613:11:32, Saturday
         Contact:                   e/ere e*: Supplement



      BC- yes. WG-yes.


      On 12/03/20161 as dispatched to 21S S. Bois D Arc in Tyler, Smith Co. Texas on a public service. The caller,
        tephen Lack (W M said his son was as needing to pick up a vehicle and he wanted the olice o stand
      by. Upon arrival I contacted Stephen Lack. Lack said his son, Matthe Lack, was recently arrested for an aggravated
      assault he said the arrest is connecte to an assault. He said three eeks ago his son as assaulted and had to go to ER,
      He never reported it. then his said his vehicle as stolen by the eople who assaulted him but he never reported that.
      The vehicle is registered to Matthews grandmother.
      This morning Matthew lack called his grand a to tell her w ere t car Is pa ked. Upon rrival to the sai ad ress. The
      car was arked in the back of this apartment building, All the in ows were roiled up and the o r as locke . No sign
      of forced entr . Stephe Lack arrived and drove the car off. Not ing farther.




           Investigator Si nature Supervisor Signature

                                                                                                                   Pa e 13

                                                             033144
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 24 of 48 PageID #: 2802



                                          CASE SUPPLEMENTAL RE ORT                                     Printed: 12/05/2016 14:42


    Tyler Police Department                                                                           OCA! 1602ms
                      THE INFORMA'IKRJ.BBLOW B CONFIDENTIAL-FOR USE BY AUTHORIZED PERSONNEL ONLY¦
     Case Status:                                Case Mag Status: NA                                  Occu red: 12/02/2 16
        Offe ses AGO ASSAULT

    Investigator: FREEMAN, R. C (12420)                                 Date / Time: 12/03/201611:09:33, Saturday
     SapervUon ACKI1FF, J. (8820)                      Supervisor Review Date/Time: 12/03/201614 58:56, Satu day
        Contact:                                                         Reference: Supplement



    bodyeam/yes
    watchguard / no

    On 12/3/2016 at approximately 1036hrs I, Officer I Freeman was dispatched to 321 S Bois D Arc Ave in reference to
    a ublic service. Upon arrival I made contact with Jeff Chavez whom as out alking his og. I aske Jeff if he knew
       hose Cream Chiysler SUV TXLP HRR-3291 as arke out back by his residence. Jeff stated that it belon ed to his
    ftiend Matthew Lack.

    I asked Jeff how long t e vehicle had been parked behind his resi ence and he state that Matthe Lack andHcon Yoo
    had stoppe by about two days ago and asked him if he ould eep an eye on it for M tthew.

    Jeff advised t at he iias not seen or talked to Matthew since he parked the vehicle back there.




          Investigator Signature                   Su ervisor Signature
                                                                                                                       Page 14


                                                             033145
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 25 of 48 PageID #: 2803




                                            CASE SUPPLEMENTAL REPORT                                   Printed: 12/05 2016 14;47


      Tyler Police Department OCA: 16028385
       ¦ THE I FORMATIOK BELOW tS CONPIOE TTAL - FOR USB BY AUTHORIZED PERSONNEL ONLY • '•

      Cue Status! Case Mag Status: NA Occurr€d: 12/02/2 16
          OBBsisk AGG ASSAULT

      Invest ator: COLBY, A. (11298) Date/Tunc: ]2/03/20] 616:46:58, Saturday
       Sapervtsor: COLBY, A. (11298) Supervisor Review Date/Tune: 12/03/2016 1:33:12, Saturday
         Contact* Reference! Supplement



      BCV-Yes
      WGV-Yes

      Oit \212tl6 at approximately 1418 hours I was o duty hen TPD Dis atch advised that an Aggravated Assault as in
      progress at 395 McDonal , Dispatc stated that there ere our male subjects at t is location it guns and they were
      threatening the homeowners. Units responde code three. The victims advised that the suspects left in a black truck
      th t had gone o n Wesminster. Several TPD Officer ent o n Westminster, hich is a ead end, and detained the
      suspects as they ere attempting to turn a oun .


      1 roceeded to the scene. U on arrival I stoppe at the victims ho e here officers tol me that they were still in t e
      process of taking statements. I was told that at least one of the suspects had displa e a handgun hen t ey ca e on
      the pro erty an started threatening t e residents. I instructe the officers to take recorded statements an etermine
          at offenses had been committed and ask if the victims want to ress char s, I t en went down Westminster to
          ere t e suspects were detained. Upon r ival I saw that the black tr c was parked sidewa s across the street where
      it ha been stopped while attempting to make a u-tum. All four suspects ere han cuffed and sitting on the curb. I
     spoke ith TPD Officer Doughten ho stated that all four sus ects ha been read the Miranda Warning prior to
     questioning. She said that one of the suspects, identified as Matthew Lack, ha stated that he ha come to this ouse
     because he thought that at least one resident ha been nvo Ive in assaulting him sever l weeks ago and as also
      involve in stealin his vehicle the previous night. Lack h not re orted either alleged incident to the police. Lack had
     been the subject that had pointed t e gun at several peopl . He ha used a u er LCP pistol which had been recovered
     in the vehicle. I looke in the vehicle and saw several weapons. This inclu e a shotgun, two scope rifles, an an
     AR15,1 also observed a set of (till body armor with loa ed AR15 magazines inthecarrierpockets.lt was o vious that
     the suspects had come to this location repare for a violent conflict.

     I then began to talk ith the suspects (I will ara-phrase our conversations in this narrative. Refer to recordings for
     exact wording). I s oke with Carlos Hernandez. I aske Hernandez hy they came to the house on McDonal .
     Hernandez stated drat is riend, Matthew L ck, h d been assaulted se eral weeks ago and then ha his car stolen by
     so eone that the thought lived at this house. Hernandez added that there was a home invasion at his house. [ asked
     Hernan ez if he re orte this to the Police. He said that he di not because h di not believe that the Police would o
     anythin about it. I asked hy e id not call t e Police if he thought that he knew ho had victimized him an Lack.
     He sai that he takes care of his own business. W en asked why they had so many wea ons in t e vehicle he stated that
     he as prepared for a fight Hernandez state that he ha left the vehicle during the confrontation but i no carr a
       eapon. During our conversation it became apparent that Hernan ez h d intended to act as a vigilante and ad inister
     "street justice". He an ez also indicated that shortly after t e confront tion began he realize that the peo le at this




          I vestigator Signature Supervisor Signature

                                                                                                                      Page 15

                                                              033146
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 26 of 48 PageID #: 2804



                                           CA$£ SUPPLEMENTAL REPORT Brtotcai 12/tfS Q0lS 14:47

     y/c Polidepepiirlme 'l                                                                         oga: mmss
                     TmjiwriR> Tk)knElowxs c< FtoiumAi,-K)R.usBny AirrHORiyj D personnel only
     CnieStahii;                                  GaseMcg.Stalus! NA Oeearrtd: J2/02/2016
         Often st; AG ASSAULT

    .InvestigaioR OLBY, , 0129$)                                        Patty lrtiei)2/03/20! 16 46:58; Sctturdax
     $ ™wr.Gom,A. dim)                                 SupcWisor R vfew Date-/ Times ffiOSfim 21:3302, Saturday
        Cyaiiute                                                          Rcl rtUttt Su plejiiml



     bouse had nothing!todo with his alleged grieva.nees which is why they left when they di .,

    I then spoke with Jesse Long. I asked Long Wh t ey had cdiiife to the house on McDonald; He basically gave the same
     s&!yi that h.te hrl.eh.ds h l teeh yictimkfcd by livlng atstb lodatbm, Lotig stated Ifetit he was j st there to back
     up is frien s b tthey onl emne to this lo a ion to talk. I aske ong hy he was wearinghodyarmprifheWas only
    there, to talk. He said "so he wduldn'tget b .I Ke wh so boneWoul gefshot ifthtqrwew only there to tdlk. He
    did riot have a' respo se. It should be ndte that hhg ha sevtferal loaded AR.15 tttajgardneS In the bod .armor that ho.
    Was dfttiingwhfiaj th incidefltcfctmrrcd. fie e ite , the vdiiel.e. and.stpod within amts mash dfthe AlU5 tifle located
    in the back of the truck,

    I then spoke ith the river of thfetruek, Hedtt Vod. Yooah all of hls lriendSTiefeirte to him as "Hank", asked Hapk
       hy they had oome to the hduseon cDonald, fie essentiall repeated the story of the allege cinmesa ainst his
    friends, Duringour eonversafton, fiahjc said that he nacoiderital.l ,, g ve Lack His han gun. This was the Ruger LGP
    tltfit recovere hi thetriitk.-Hank st ted that they cahie.to. the house to talk but the peopl&atthe Koiiso were yelling
    at Lack So he exited the vehicic. and began elling expletives and racial slurs at the victimS.Hank. said that he sa Lack
    ta eout the gun, He andez sai that these were not the eople involve in the alle ed crimes so he took the un a a
    from Lack. They then ot In tire trunk and left I had bean tol b officers on sco e that the weapons were found
    unloaded so I asko Hank hy they unlo ded the Wea oni after the left rite house. Hank-sa that he as. just carrying
    the Wea ons in a safe maortsf, Howevcf, this statement shows hat all of thfe weapons ere l aded when drey arrive nt
    die. house on McDonal , Tasked Hank ljy they brought g ? if the nly inten e to talk; He said because they have
    gUns. tasked Hankw at he t ought the best possible outcome ould have been ith them c ming to the house ar ed.
    Hariksaid that he hbped.thaf they oul hftVe aid f6r ack;S hi0dipal bills and returftfc his.car; in icating ffet they in
    fact Were looking to take .money, and/or propert .by force, 1 then asked whet e thought that ths worgt pOssihle oUtcorne
    would, have beep. Ha k said that fh y contd have ended up lit a gyft fight. During Ihe conve tion H«hk said that he.
    supplie the body armor t . Long; I asked he wOiil ttehd bod .arthor. He sai ftiat he didn t Want his ft en getting
    Shot, h&nk sat'd all pf the guns belo ge to im

    I hen s oke lth ffie officets that a sp ken with the victims. I as informed that Lack had ointed the gun af .several.
     aSple uring the coiifttmtatioi One of the vtetims had captured part of die in i ent <m video sing .a phone. This
    video as latnjr doiwiJoade as eivi en.ee. The officer? ha sretements iudieaiing hat fieoh Y o and Carlos Hefnaji. ez.
    had in &et comeonto aiitfreragined on the property at 3954.Mc onald ith Lack, dftdr being tol to leave. Lack and
    Ycfo ha one this. While.haridJ hg tittmtto. 1M& had exited thp truck httt dtd not step onto the private preperiy.
    However, on was visible and earing bo y armor with several loa ed magazines in lain v|e , a in to the level
    of inrimidftfip.n. pn reh ained by thetruck; mahitaining-aec'ess to the long ghns.f ee ad it onal upplements for




         Itivfetigato.f signature'•                          Supervisor Sfenature,
                                                                                                                        Page 16 l
                                                                                                                                1
                                                            033147
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 27 of 48 PageID #: 2805



                                            CASE SUPPLEMENTAL REPORT                                Printed: 12/05/2016 1 :47


      Tyler Police Department OCA s 16 28385
                       THE INFORMATION B EtjOW IS CONFIDENTIAL - FOR USE BY AUTHORIZED PERSONNEL ONLY

      Case Status: Case Mag 9Uf : ffc Otcsrrcd: 12/02/2816

          Offense: AGG ASSAULT

      Investigator: COLBY, A (11298) Date/Time: 12/03/201616:46:58, Sat rday
      Supervisor: COLBY, A. (11298) Supervi or Review Date / Time: 1 /03/201621:33:12, Saturday
         Contact: Reference! Supplement



      details).

      Based on statements from the victims, witnesses, and sus ects, the following had been establishe . All four subjects
      had kno ingly and intentionally come to the house at 395 McDonal for the purpose of a confro tation. All four
      subjects were provided access to firearms by Heon Yoo (Hank) and brought those eapons to the confrontation. Lack
      had carrie the Roger LCP onto the private ropert concealed in his waistband. Lack oes not have a hand un license
      thereb committing the offense of Unlawful Carrying of a Weapon. Lac as provided ith this weapon by Heon Yoo,
        ho clearly knew that Lack inten ed to commit a criminal offense with this ea on, hr doing t is, Yoo Unlawfully
     Transferred a hand gun. Lack, Yoo, and Herna dez entered onto the rivate roperty at 3954 McDonald for fire
     purposes of committing an offense. As stated by Hernandez, they ad intended to handle this b themselves (without
     the police). A three re ained on the propert after being told to leave and continued ith the confrontation, Lack an
     Yoo did this with a firearm. During the confrontation Lack ointed a hand un at several peo le, committing the
     offense of Aggravated Assault with a Deadl Weapon. Taken in it's totality, Yoo, Hernandez, and Long all participated
     in this offense wit Lack. All four were arme or had access to firearms during the confrontation. All four ad stated
     t at they were there to take care of business or back each other u in hat was clearly a criminal enterprise. All four
     showed that they were pre ared for a gunfig t, ith Lon even wearing body armor. All four were art n arcel to
     the Aggrav ted Assault ith a Deadly We pon, Finally, if the suspec statements are to be believed. All four sus ects
     went to a priv te home o retaliate for alleged criminal offenses a ainst t o o them. The e alleged offen es were never
     reported to t e police. A four sus ects intende to take the law Into t eir own hands in retaliation for these offenses
     and all four were shown to be re ared to use violence towar feat end. IronicaUy, the suspects state that after
     committ ng the above liste offenses, they realized that the ople t at they ha accosted we e not who they were
     looking for. It app ars that the this inci ent would have gone forther if not for Hernandez statin that these were the
       rong people. AH four suspects were transported to the Smit County Jail and booked in for the above offenses.

     A Peace Officers Affidfavit for Revocation of a handgun License will be com leted and sent to DPS in Austin.

     Nothin Further,




           Investigator Si nat re Supervisor Signature

                                                                                                                    Pago 17

                                                             033148
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 28 of 48 PageID #: 2806


    User: ACOLBY, SGT                                    Tyler PoBee Departme»t                                   12/05/2016 1525

                                                         Involycme t: LW238294


                                                                                            Case HI
         Stat s Type RelationshipDescription                                 DateAgency Jv Book I
   1)          AR ARREST AGG ASSAULT /DEADLY WEAPON F2 12/02/2016 TYPD                                          *AR43336*
                    1) AGG ASSAULT W/DEADLY WEAPON F2, F (16028385,12/02 2016, HAIM, R. A.) (Dsp; C12 02C016)
   2)              AR EST AGG SS ULT W/DEADLY WEAPON F2 12/02 2016 TYPD                                         *AR43335*
                    1) AGG SSAULT W/DEADLY WEAPON F2, F (16028385,12/02/2016, MAIN, . A) Dsp: C12/02/2016)
                    2) CRIMINAL RESP SS MB, M (16028385,12 0252016, MAIN, R. A) (Dsp: G12/02/2016)
   3)          A A REST AGG SSAULT W/DEADLY WEAPON F2 12/02 2016 T PD                                           *AR43334*
                    1) AGG SSAULT DEADLY EAPON F2, F (16028385, DOUGHTEN, J. L) (Dsp: C12/02 2016)
                    2) UNL FUL CA RY EAPON M , M (16028385, DOUGHTEN, J. L) (Dsp: C12/02/2016
                    3) CRI INAL RES ASS W/DE DLY WEAPON, M (16028385, DOUGHT N, J. L) (Dsp: C12/02 2016)
    )           R ARREST AGG ASSAULT W/DEADLY EAPON F2 12 02/2016 TYPD                                          *AR43333*
                    1) AGG ASSAULT W DEAD Y EAPON F2, F (16028385, DOUGHT . J. I_) (Ds : C 12 02 2016)
                    2) UNL FUL TRANSF CERTAIN E PONS MA, M (16028385, DOUGHTEN, J. L) (Dsp: C12/02/2016)
                    3) CRI INAL RESPASS DEADLY WEAPON, (16028385, DOUGHTEN, J. L.) (Dsp: C 12/02 2016)
    5)         NM    ITNESS          C IS ELL, ON THON TODD (W M)            12/02 2018      YPD                *NM460362*
    6)         NM    ITNESS            OOD, WESLEY YA ( M)                   12 0 016 TYPD                      *NM379998*
    7)         NM WITNESS            FRANKLIN, DERIL (B M)                   12 0252018 TYPD                    *NM426731*
    8)         NM INVO VED OT ER CHAVEZ, JEFF ( )                            1 02 2018       YPD                *NM443107*
    9)          M INVOLVED OTHER LACK, STEPHEN D ( M)                        12 02 2016 TYPD                    *NM460358*
   10)         N WITNESS             DYKMAN, TA NER J MES ( M>               1 /02 016 TYPD                     *NM237248*
   11)         NM    I NESS          ELDER, DEMETRIS NICOLE (B F)            12/02 2b l6 TYPD                   *NM125044*
   2)'         NM WIT ESS            ELDER, ANDREA EUSE (B F)                1 02 2016 TYPD                     *NM448098*
   13)         N OFFENDE /A REST HERNANDEZ, CARLOS JOSE (W )                 12 0252016 T PD                    *NM107505*
   14)          M OFFENDER ARREST LONG, ESSE ROGER (W )                      12 02/2016 TYPD                    *NM459881*
   15          NM OFFENDER A REST YOO, HEON JONG ( M)                        12 02/2016 TYPD                    *NM448834*

    sy&i //                                                                                                                  Pagel




                                                                033149
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 29 of 48 PageID #: 2807

                                                                                        Case m
        Status Type RelationshipDescription                            Date Agency Jv Book Id
    16)        NM OFFENDE RR ST LACK, MATTHEW DOUGLAS ( M)             12/02/2016   TYPD         *NM204211*
    17)        VH NONE            2009 CHRY SPEN WHT/ HT HBP3291       12 02/2016   TYPD         *VH369324*
    18)        VH TOWED           2006 DODG BLK HRV5193 TX             12 02/2016   TYPD         *VH373Q98*
    19)        LO SUPP- OCATION 321 S BOIS D ARC AVE, TYLER, T         12 05/2016                *L015361*
    20)        LO LOC TION        3964 CDONALD D, TYLER, TX            12/02/2016   TYPD         *LO18908*
    21)        PR SEIZED          ASSO TED C RTRIDGES                  12/02/2016   TYPD         *PR134553*
    22)        PR SEIZED          MAG ZINE RUGER LCP (Cal. 380)        12/02/2016   TYPD         *PR134552*
    23)        PR SEIZED          MAGAZINES PM G (Cal, 556)            12 02/2016   TYPD         *PR134551*
    24)        PR SEIZED          TACTICAL VEST 6RN                    12 02/2016   TYPD         *PR134550*
    25)        PR SEIZED          MACHETE GERBER                       1 /0 /2016   TYPD         *PR134548*
    26)        P SEIZED           SHOTGUN WI CHEST R SUPE X            12 02/2016   TYPD         *PR134549*
    27}        PR SEIZED          RIFLE REMINGTON 700 BLK (Cal. 308)   12/02/2016   TYPD         *PR134547*
    28)        PR SEIZED          RIFLE SMITHS WESSON M&P-15 BLK       12/02/ 016   T PD         *PR134546*
    29)        PR SEIZED          HANDGUN UGER LCP BLK (Cal 38         1 /02/2016   TYPD         *PR134545*




     Invohcmcra: LW23&294                                                                                Page2




                                                          033150
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 30 of 48 PageID #: 2808
 e £:18-cr-00016-RWS~KNM Document 12 . Filed 10/09/18 Page 1 of 2 PagelD #: 1499




                                                  INDICTMENT
                     THE STATE OF TEXAS                             IN THE 241ST DISTWCTC URT
                                  VS.                                          Of '

                           HEONYOO                                    S ITH COUNTY, TEXAS

         Charge: Ag ravated Assault Wi h a Deadly Article: 22.02 Control 16 0532
        Weapon
                       IN THE NAME AND &Y THE AUTHORITY OF HE ST fE 0F4rE:
       THE GRAND JURORS, duly selected, organize , sworn an Im aneled as such for the County of
       Smith, State of Texas, at t e jahuary-Jdtie Term, 0i7, o the 24lSf judicial District Court in and
       for said County, a quorum thereof being present, upon their oaths present in an to said Court,
       that on or about the 2nd day of December, 2016, and anterior to the presentment of this
       In ict ent, in the County of S ith and State of Texas, HEON YOO did then and there then and
       th re intentionally and knowingly threaten Derll Franklin with imminent bodily injury by
        pointing a firearm at Derll Franklin, and di then and there use dr ex ibit a deadly weapon, to-
         it: firear , d rlng the commission of the assault;

        And it is further presented that the defen ant used or exhibite a deadly weapon, to-wlt: a
        firearm, urlngthe ommissioij Of of immediate flight from sai offense;



                                        AGAI ST THE PEACE AND DIGNITY Of THE STATE.




                                        Foreman of the Grand Jury



                                                                        F I LED




                 Original- Pink                 State s Copy- Green Defendant's Copy- Canary
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 31 of 48 PageID #: 2809
 Case 6:18-cr-00016-RWS-KNM Document 125-2 Filed 10/09/18 Page 2 of 2 PagelD #: 1500




   THE STATE OF TEXAS
   COUNTY OF SMITH


            I, Lois Rogers, Clerk of the District Court within and for the County and State aforesaid, do hereb certify that
   the foregoing contains a true and correct copy of the Indictment in Cause No. , of the State of Texas
   vs as now on file in this office.
            IN TESTIMONY WHE EOF I hereto set my hand and seal, this                                                  day of
                                               , A.D. 20 .




                                                                            LOIS ROGERS
   By                                                                 Clerk of the District Court
                     Deputy                                             Smith County, Texas




                                                       a)                                           t:
                              H                        B
                                                                                                    O
             w                                     Esa                     •g o                     oS
             H                w                                   d        2                         o
                                                                           o O'
                                         w        JS
                                                                                                    •£
                              S          to
                                         §to       BV&
                                                  « 'S 5
                                                                  m
                                                                  w             O                   .S3 O         d
                              H                                   D                                 Q§            &
                              U          O
                                                  .« .a o
                                                   sou                     0     6 O
                                                                                                    o o
                                                                                                    ¦5 O          O
        d
        z
             al
                              Q
                              Z
                                                  S ' ? to
                                                    • B
                                                  Q SB
                                                       .5 ee
                                                                           1
                                                                           V
                                                                           u.
                                                                                 d S'
                                                                                 <
                                                                                                    e- to!
                                                                                                    O to
                                                                                                    ¦ G
                                                                                                    fe oo
             i-i
                                                       i-
                                                       U                   s2    to                 O
                                                                                 O
                                                                                 H
                                                                                 O -S                        CQ
                                                                                      io
                                                                                         O
                                                                                      to <
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 32 of 48 PageID #: 2810
 Case 6:18-cr-00016-RWS-KNM Docu ent 125-3 Filed 10/09/18. Page 1 of 2 PagelD #: 1501

       Page loft




                                                 indictment gAVfy ib-n
                     THE STATE OF TEXAS                             IN THE 241ST DISTRICT COURT
                   : ; . VS.                                                     OF
                           HEONYOO                                      SMITH COUNTY; TEX S

        Charge: Aggravated Assault With a Deadly         Article: 22.02 Control #: 17-01688
        Weapon
                       IN THE NAME AND BY THE AUTHO ITY OF THE STATE OF TfiiC :
       THE GRAND JURORS, duly selected. Organized, sworn and impaneled as such for t e County of
       Smith, State of Texas, at the January-June Term, 2017, of the 241ST Judicial District Court in and
       for sai Cou ty, a quorum thereof being present, upon their oaths present in an to said Court,
       that on or about the 2nd day of December, 2016, and anterior to the presentment of this
       Indict ent, in the County of Smith and State of Texas, HEON YOO did then and there
       intentionally and knowingly threaten Deril Elder with imminent bodily injury by pointing a
       firearm at Deril Elder, and did then and there use or exhibit a deadly eapon, to-wit: firearm,
       during the commission of the assault;

       And It is further resented that the defendant used or exhibite : a deadly weapon, to-wit: a
       firearm, during the commission of or immediate flight from said offense;




                                    AGAI ST THE PEA E AND DIGNITY OF THE STATE.




                                    Foreman of the Grand Jury



                                                                       FI L ED
                                                                                APR 2 0 2017
                                                                            ERK, 241 tWUDjwis
                                                                       BY




                Original- Pink                State s Copy- Green                  Defendant s Copy- Canary
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 33 of 48 PageID #: 2811
Case 6:18-cr-00016-RWS-KNM Document 125-3 Filed 10/09/18 Page 2 of 2 PagelD #: 1502




  THE STATE OF TEXAS
  COUNTY OF SMITH


           I, Lois Rogers, Clerk of the District Court within and for the County and State aforesaid, do hereb certify that
  the foregoing contains a true and correct copy of the Indictment in Cause No. , of t e State of Texas
  vs           as no on file in this office.
           I TESTIMONY WHEREOF 1 hereto set my hand and seal, this                                                     ay of
                                               , A.D. 20 .




                                                                           LOIS ROGERS
  By                                                                 Clerk of the District Court
                     Deput                                             Smith Count , Texas




                                                     S
                              H                    Bi                     d
                                                                           3
                                                                                                   O «
                                                                                                     n
                                                                                                         X
             w                                                             C
             H                           w                       d         s                       .Si
             fe
                              s          (A        «S£           »        O                     gl                L3
             O
             W                H          g        CQ £ §
                                                  « .23 O
                                                                 w        o
                                                                          s                     S Q 6§            o
                                                                                                                  Q
                              V          [Si
                                         o        IS2 5
                                                      U                    o                    CO
                                                                                                Hi
                                                                           G                    O Ssg
                                                   * c   «
       O                                          «•§ a
       Z                                                 co                                        <3
             H
                                                                                                   o
                                                     u

                                                                                                             03
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 34 of 48 PageID #: 2812
 Case 6:18=cr-00016-RWS-KNM Document 125-4 Filed 10/09/18 Page 1 of 1 PagelD #: 1503                               \

                                                                                          FILED
                                           Cause N mber 241-0072-17

       THE STATE OF TEXAS §                                                     IN THE

       VS.                                   §                                  DISTRI

       HEO                    YOO §                                             SMITH C              ,TEXAS
       Aggravated Assault with a Deadly Weapon (F2)

                                     STATE S MOTION FOR DISMISSAL

       TO THE HONORABLE JUDGE OF THIS COURT:

                Comes now the State, by and through her representative, Lucas Machicek, Assistant Criminal
       District Attorney of Smith County, Texas, in the above styled and numbered cause and requests that
       in the interest of justice this case be dismissed.

                While there was sufficient probable cause at the time of arrest and charge of the Defendant
       for this offense, it is the State s osition that the interests of justice and judici l economy would best
       be served if this charge is dismissed without prejudice. This Defendant has been indicte for the
       Second Degree Felony offense of Aggravated Assault in cause number 241-0576-17 arising out of
       the same circu stances underlying this case.

            THEREFORE, the State respectfully requests that this case be DISMISSED WITHOUT
       PREJUDICE.

       Respectfully submitted,




                                                               SMITH COUNTY DISTRICT ATTORNEY
                                                               o ASSISTANT DISTRICT ATTORNEY



                                            ORDER OF DISMISSAL

              On this day came to be considered the Motion to Dismiss of the State s Atto ey filed herein,
       and the Court is satisfied th t the reasons so stated are good and sufficient to authorize such
       dismissal. It is therefore ORDERED ADJUDGED AND DECREED that this action be
       DISMISSED WITHOUT PREJUDICE.
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 35 of 48 PageID #: 2813
      6tl8-cr-00016-RWS-KNM Document 125-5 Filed 10/09/18
                                                                                    Page 1 of 1 PagelD #: 1504



                                            Cause Number 241-057 -17

       THE STATE OF TEXAS                                                       IN THE; 241 JUDICIAL

       VS.                                             § JUL 2 7 2fl??sTRiCT court
       HEON YOO                                        §§     JNTY, TEXAS
       Ag . Assault with Deadly Weapon (FI)

                                     STATE S MOTION FOR P

       TO THE HONORABLE JUDGE OF THIS COURT:

               Comes now the State, by and through her representative, Lucas Machicek, Assistant Criminal
       District ttorney of Smith County, Texas, in the above styled and numbere cause and requests that
       in the interest of justice this case be dismissed.

                While there was sufficient robable cause at the time of arrest and charge of the Defendant
        or this offense, it is the State s position that t e interests of j stice and judicial econom would best
       be served if this charge is dismissed without prejudice. The victim named in the State’s indictment
       currently stands charged b indictment in the 711' Judicial District Court for the third degree Felony
       offe se of Theft of a Firearm and is entitled to claim his 5111 Ame dment ight against self¬
       incrimination if he ere calle to testil as a witness in the above-styled cause. In addition, the
      named victim h s been identified by self-ad ission s a me ber of a cri inal street gang.

            THEREFORE, the State respectfully requests that this case be DISMISSED WITHOUT
       PREJUDICE.




                                            ORDER OF DISMISSAL

             On this day came to be consi ere the Motion to Dismiss f the S ate’s tto ey filed herein,
      and the Court is atisfied that the reasons so stated are good an sufficient to authorize such
      dismissal. It is therefore ORDERED ADJUDGED AND DECREED that this action be
       DISMISSED WITHOU

               Signed on the
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 36 of 48 PageID #: 2814




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                          TYLER DIVISION

    UNITED STATES OF AMERICA                          §
                                                      §
     v.                                               § No. 6.T8-CR-16
                                                      § (Judge Schroeder)
     HEON JONG YOO                                    §
            a/k/a HANK YOO                            §
                                        PLEA AGREEMENT
            The defendant, Heon Jong Yoo, a/k/a Hank Yoo, the defendant s atto ey,

     L. Charles van Cleef, and the United States Atto ey for the Eastern District of Texas

     agree to the following:

             1. Rights OF THE Defendant: The defendant understands that accused

     individuals have the following rights, among others:

                    a. to plead not guilty;

                    b. to have a trial by jury;

                    c. to have guilt proved beyond a reasonable doubt;

                    d. to confront and cross-examine witnesses and to call witnesses in
                           defense; and

                    e. to not be compelled to testify against oneself.

            2. Waiver of Rights and Plea of Guilty: The defendant waives these

     rights and agrees to enter a plea of guilty to Count 7 of the indictment, which charges a

     violation of 18 U.S.C. § 922(a)(6), false statement during purchase of firearm. The

     defendant understands the nature and elements of the crime to which guilt is admitted and




     Plea Agreement - Page 1
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 37 of 48 PageID #: 2815




      agrees that the factual statement the defendant has signed is true and will be submitted as

      evidence.

              3. SENTENCE: The minimum and maximum penalties the Court can impose

      include:

                      a. imprisonment for a period not to exceed 10 years;

                      b. a fine not to exceed $250,000, or twice any pecuniary gain to the
                                 defendant or loss to the victim(s);

                      c. a term of supervised release of not more than 3 years, which may be
                             mandatory under the law and will follow any term of imprisonment.
                              If the defendant violates the conditions of supervised release, the
                              consequence could be imprisonment for the entire term of supervised
                                 release;

                      d. a mandatory special assessment of $ 100.00, which must be paid by
                            cashier s check or money order to the United States District Clerk
                            before sentencing;

                      e. forfeiture of property involved or traceable to the criminal offense;

                      f. restitution to victims or to the community; and

                      g. costs of incarceration and supervision.

              4. Court s Sentencing Discretion and Role of the Guidelines:

       The defendant understands that the sentence in this case will be imposed by the Court

       after consideration of the U.S. SENTENCING GUIDELINES MANUAL (U.S.S.G. or

       guidelines). The guidelines are not binding on the Court, but are advisory only. The

       defendant has reviewed the guidelines with defense counsel, but understands that no one

       can predict with certainty the outcome of the Court’s consideration of the guidelines in

       this case. The defendant will not be allowed to withdraw the plea entered pursuant to this


       Plea Agreement - Pa e 2
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 38 of 48 PageID #: 2816




    agreement if the sentence is higher than expected, so long as it is withi the statutory

    maximum. The defendant understands that the actual sentence to be imposed is solely in

    the discretion of the Court.

         i 5. Guideline Stipulations: The parties stipulate to the following factors

    that affect the appropriate sentencing range in this case:

                   a. The base offense level pursuant to U.S.S.G. § 2K2.1(a)(6)(A) is 14.

                   b. Because the offense involved 8-24 firearms, U.S.S.G. §
                              2K2.1(b)(1)(B) applies, resulting in an increase of 4 levels.

                   c. A reduction of 3 levels for acceptance of responsibility under
                          U.S.S.G. § 3E1.1 applies; however, this stipulation is subject to
                          recommendation of the United States Probation Office. If
                          circumstances indicating that the defendant has not accepted
                          responsibility become known after execution of this agreement,
                              this stipulation is void and the defendant may object to the
                              failure of the presentence report to recommend the reduction.

           The parties understand that the Court is not bound by these stipulations.

           6. Acceptance of Responsibility: The defendant understands that by

    accepting responsibility and giving truthful and complete information concerning his

    participation in the offense of conviction he may be entitled to a reduction in his offense

    level under § 3E1.1 of the Sentencing Guidelines. The defendant shall not violate any

    other state or federal law or take any action that would obstruct the government s

    investigation into the offense of conviction or other criminal activities. Upon request, the

    defendant shall submit a personal financial statement under oath and submit to interviews

    by the government and the United States Probation Office regarding his ability to satisfy

    any fines or restitution to be imposed.


    Plea A reement - Pa e 3
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 39 of 48 PageID #: 2817




             7. Forfeiture: The defendant agrees to forfeit to the United States

      voluntarily and immediately all of the defendant s right, title, and interest to the

      following property which is subject to forfeiture pursuant to 18 U.S.C. § 924(d) and 28

      U.S.C. § 2461:

                     a. Mossberg 590, 12-gauge shotgun (Serial No. R188306).
                     b. DPMS LR-308, .308 caliber rifle (Serial No. FFK027370).
                     c. Smith and Wesson M&P 15, .556 caliber rifle (Serial No. TE94562).
                     d. Smith & Wesson SW40VE, .40 caliber pistol (Serial No.
                                RBM9366).

             The defendant agrees that the property described in subparagraphs (a)-(d) is

      subject to forfeiture to the government pursuant to the aforementioned statute because the

      property constitutes firearms involved in or used in the knowing violations of 18 U.S.C.

      §§ 922(a)(6) and/or 924. The defendant agrees to fully assist the government in the

      forfeiture of the listed property and to take whatever steps are necessary to pass clear title

      to the United States, including but not limited to surrender of title and execution of any

      documents necessary to transfer the defendant s interest in any of the above property to

      the United States, and take whatever steps are necessary to ensure that assets subject to

      forfeiture are not sold, disbursed, wasted, hidden, or otherwise made unavailable for

      forfeiture. The defendant agrees not to file a claim to the listed property in any civil

      proceeding, administrative or judicial, which may be initiated. The defendant agrees to

      waive the right to notice of any forfeiture proceeding involving the above described

      property, and agrees not to file a claim or assist others in filing a claim in that forfeiture

      proceeding. The defendant knowingly and voluntarily waives the right to a jury trial on

      the forfeiture of assets. The defendant knowingly and voluntarily waives all

      Plea Agreement - Page 4
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 40 of 48 PageID #: 2818




    constitutional, legal, and equitable defenses to the forfeiture of these assets in any

    proceeding. The defendant agrees to waive any claim or defense under the Eighth

    Amendment to the Constitution, including any claim of excessive fine, to the forfeiture of

     assets by the United States or its subdivisions. Forfeiture of the defendant s assets shall

    not be treated as satisfaction of any fine, restitution, cost of imprisonment, or any other

    penalty this Court may impose upon the defendant in addition to the forfeiture. The

     defendant waives the requirements of Fed. R. Crim. P. 32.2 and 43(a) regarding notice of

    the forfeiture in the charging instrument, announcement of the forfeiture at sentencing,

     and incorporation of the forfeiture in the judgment.

            The defendant and defendant’s attorney also understand that the gove ment may

     file motions for preliminary and final orders of forfeiture regarding the property

     described herein. The defendant and defendant's attorney agree that the government may

     file these motions unopposed and may state in the certificates of conference for these

     motions that the defendant has no objection to the relief sought without having to further

     contact the defendant or defendant’s attorney.

            8. Immigration Status Consequences: Defendant recognizes that

     pleading guilty to a crime may affect the immigration status of people who are not

     citizens of the United States. Under federal law, a broad range of crimes are removable

     offenses. Removal and other immigration consequences are the subject of a separate

     proceeding, however, and the defendant understands that no one, including the

     defendant’s attorney or the district court, can predict with certainty the effect this

     conviction will have on the defendant’s immigration status. The defendant wants to

     Plea Agreement - Pa e 5
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 41 of 48 PageID #: 2819




      plead guilty regardless of any immigration consequences that the plea may entail, even if

      the consequence is automatic removal from the United States.

              9. Government s Agreement: The United States Attorney for the Eastern

      District of Texas agrees not to prosecute the defendant for any additional non-tax related

      criminal charges based upon the conduct underlying and related to the defendant s plea of

      guilty. After sentencing, the government will dismiss any remaining criminal charges

      against this defendant.

              10. VIOLATION of agreement: The defendant understands that upon

      violation of any provision of this agreement or any Court order or rule, or if the guilty

      plea pursuant to this agreement is vacated or withdrawn, the government will be free

      from its obligations under this agreement and may prosecute the defendant for all

      offenses of which it has knowledge. In such event, the defendant waives any objections

      based upon delay in prosecution.

              11. Voluntary Plea: This plea of guilty is freely and voluntarily made and

      is not the result of force, threats, or promises other than those set forth in this agreement.

              12. Waiver of Right to Appeal or Otherwise Challenge Sentence.

      Except as otherwise provided in this paragraph, the defendant waives the right to appeal

      the conviction, sentence, fine, order of restitution, or order of forfeiture in this case on all

      grounds. The defendant further agrees not to contest the conviction, sentence, fine, order

      of restitution, or order of forfeiture in any post-conviction proceeding, including, but not

      limited to, a proceeding under 28 U.S.C. § 2255. The defendant, however, reserves the

      right to appeal any punishment imposed in excess of the statutory maximum. The

      Plea Agreement - Pa e 6
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 42 of 48 PageID #: 2820




     defendant also reserves the right to appeal or seek collateral review of a claim of

     ineffective assistance of counsel.

             13. WAIVER OF right TO Records: The defendant hereby waives all rights,

     whether asserted directly or by a representative, to request or receive from any

     department or agency of the United States any records pertaining to the investigation or

     prosecution of this case, including without limitation any records that may be sought

     under the Freedom of Information Act, 5 U.S.C. § 552, or the Privacy Act, 5 U.S.C. §

     552a.

             14. Representation of Counsel: The defendant has thoroughly reviewed

     all legal and factual aspects of this case with defense counsel and is fully satisfied with

     defense counsel s legal representation. The defendant has received satisfactory

     explanations from defense counsel concerning each paragraph of this plea agreement,

     each of the defendant’s rights affected thereby, and the alternatives to entering a guilty

     plea. After conferring with counsel, the defendant concedes guilt and has concluded that

     it is in the defendant’s best interest to enter this agreement rather than proceeding to trial.

             15. Limitations on this Agreement: This agreement is only binding on

     the United States Attorney’s Office for the Eastern District of Texas and does not bind

     any other federal, state, or local prosecuting authority. Nothing in this agreement shall be

     construed to release the defendant from possible related or consequential civil liability to

     any individual, legal entity, or the United States.

             16. Entirety of Agreement: This Plea Agreement consists of this

     document and the sealed addendum required by Local Rule CR-49. References in this

     Plea Agreement - Pa e 7
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 43 of 48 PageID #: 2821




      document to agreement or Plea Agreement refer to both this document and the sealed

      addendum. The defendant, the defendant s atto ey, and the government acknowledge

      that this agreement is a complete statement of the parties’ agreement in this case. It

      supersedes all other plea agreements and may not be modified unless the modification is

      in writing and signed by all parties. No other promises have been made or implied.

                                                       Respectfully submitted,

                                                       JOSEPH D. BROWN
                                                       UNITED STATES ATTORNEY


      Dated:
                                                       L. Frank Coan, Jr.
                                                       Assistant United States Atto ey


            I have read or had read to me this plea agreement and have carefully reviewed
      every part of it with my attorney. I fully understand it and voluntarily agree to it.


      Dated:
                                                       Heon Jong Yoo, a/k/a Hank Yoo
                                                       Defendant


              I am counsel for the defendant. I have carefully reviewed every part of this plea
      agreement with the defendant. To my knowledge and belief, my client’s decision to enter
      into this plea agreement is an informed and voluntary one.


      Dated:
                                                       L. Charles van Cleef
                                                       Atto ey for Defendant




      Plea Agreement - Pa e 8
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 44 of 48 PageID #: 2822




     Heon Yoo
     Inmate ID #122098
     Gregg County, Texas Detention Center
     101 E Methyin St
     Longview, Texas




     July 13th, 2018


     Mick Mickelsen
     Broden, Mickelsen, LLP
     2600 State Street
     Dallas, Texas 75204
     (214)563-3157

     Linda Acevedo
     State Bar of Texas
     POBox 12487
     Austin, TX 78711-2487



                           NOTICE AND DEMAND OF HEON HANK YOO

     Atty Mickelsen,


     In the State of Texas, the per appearance fee for a misdemeanor attorney is approximately $250
     and per appearance fee for felony cases, including Federal murder charges, is $500 and up.


     You sir, have been paid $25K upfront, made 2 appearances and have advocated more strongly for
     the prosecution than me, your alleged client. That works out to $12,500 per appearance for
     absolutely nothing resembling a proper defense.


     You have produced a litany of shop worn excuses while everyday indicted murderers,
     pedophiles, and rapists, including Federal employees such as this one https://nvpost.com/
     2018/03/08/irs-agent-charged-with-choking-raping-intern . walk out of their bail hearings and go
     home. They are allowed to work and prepare to defend against the charges they face, while I

                                      NOTICE AND DEMAND OF HEON HANK YOO
                                                   Page 1 of 5
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 45 of 48 PageID #: 2823




     have spent hundreds of dollars on collect and pre aid calls simply to have friends access internet
     searches and case information that you have neglected or refused to provide.


     I m going to pose several questions to you and none of them are rhetorical. I and my family
     demand answers that you have refused to provide via deflection or simply ignoring me. It would
     be greatly appreciated if your replies are numbered similarly to the respective question, IN
     WRITING.


     Additionally, we formally request a FULL accounting of every dollar you have spent on my
      defense , including a billable hour breakdown pursuant to Rule 1.03 of the Texas Disciplinary
     Rules of Professional Conduct.


     Your cooperation or lack thereof will determine how we move forward, including but not limited
     to a request for a formal investigation into your bizarre strategy’ and behavior via a complaint to
     the State Bar of Texas, and a demand for refund of no less than Vi of the retainer. The sub-
     competent defense I have received thus far has not amounted to $1,250 let alone $12,500 or
     $25,000.


     Any idiot pro se can get denied bail and plead guilty. That is not what you were retained for and
     as stated, accused murderers, drug traffickers, and rapists roam free on bail, every day. Judicial
     discretion or ‘they hate you’ is not an acceptable excuse for your inexplicable desire to make the
     prosecution’s job easier.


                                       PRE-TRIAL AND DEFENSE


     1. On what legal basis am I continuing to be held in pre-trial-custody when accused murderers
     and rapists sleep in their beds? More than once you have answered this query by stating to my
     face that either the judge and / or prosecutor(s) hate me ...:


     Is there an additional fee requirement for you to do what common sense would dictate and ask
     that Judge to recuse himself and file judicial misconduct charges? Change of venue? Anything at
     all?

     Perhaps your reluctance is in part due to the fact of your own stated bias against conservatives
     and our President? My views (or if you find them repugnant) should not determine your level of



                                       NOTICE AND DEMAND OF HEON HANK YOO
                                                    Page 2 of 5
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 46 of 48 PageID #: 2824




     professionalism or my defense. Nor should violations of my right to unbiased due rocess be
     excused or explained away without a proper reckoning and accountability.


     Simply put, under Chapter 26 Release And Detention Pending Judicial Proceedings (18 U.S. C.
     3141 Et Seq.) of the US Attorneys Manual, there is not and has never been a justification for
     pre-trial detention, including the rebuttable presumption exceptions of Title 18, United States
     Code, Section 3142(e), specifically 18 U.S.C. § 924.


     https://www.justice.gov/usam/criminal-resource-manual-26-release-and-detention-pendin -
     iudicial-oroceedings-18-usc-3141 -et



     la. On what legal basis have you not made interlocutory appeals to have bail granted, if you
     freely acknowledge that the Judge and prosecutor are biased against me?


     2. If I have been adjudicated mentally ill, as multiple state and Federal government databases
     fraudulently assert, why am I standing trial at all? On what legal basis are non compos mentis
     defendants even allowed to be prosecuted?


     2a. Where is the court order that establishes this false allegation of adjudicated mentally
     defective     it shouldn’t be hard to find and yet no one can produce it?


     2b. If false claims are being made regarding my mental health, why have you as my atto ey
     (with $25,000 at your disposal) not ordered mental health evaluations by competent expert
     psychiatrists? And why have you not challenged the fraudulent representations as you’ve been
     instructed?


     On multiple occasions you have been asked these questions and even instructed to arrange such
     evaluations; In each instance you demurred / deflected saying that such concerns were not
     relevant in spite of the fact that my continued confinement and revocation of CHL is based
     entirely on false accusations of an impaired mental state.


     3. You have allowed demonstrably false testimony from local LEOs and Federal agents to stand
     without raising a single objection or even attempting to subpoena the liars associated with this
     testimony.




                                        NOTICE AND DEMAND OF HEON HANK YOO
                                                     Page 3 of 5
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 47 of 48 PageID #: 2825




     Is there an additional fee requirement for you to object to false testimony and hearsay? Exactly
     what mountain requires moving before you file motions to strike false testimony in opposition to
     my being granted pre-trial release? If you refuse to challenge demonstrable falsehoods in a
     simple bail hearing, how can you be expected to perform in an actual trial?


     I have identified over 60+ incidents in the discovery documents of false and malicious retaliatory
     police and incident reports several of which found their way to the witness stand during my
     bail hearing, none of which were objected to by you.


     4. You have been told repeatedly that the only reason my C E revocation appeal was not
     pursued was due to my former Atty Jason Parrish, in a stunning display of malice or
     incompetence, advising that I NOT attend the hearing.


     Additionally you have been told repeatedly that my family hired an Atty in New Jersey to have
     the malicious and fraudulent civil records expunged, and refused to act or incorporate these facts
     into my defense or ameliorate these issues while awaiting trial.


     A simple inquiry to the FBI itself will show that I challenged and appealed the false information
     they had collected and continue to disseminate to gun dealers yet again, you deem these
     critical facts irrelevant and refuse to do the job for which you have been paid.


     Hiding behind Rule 1.02(a) and 1.02(b) of the Texas Disciplinary Rules of Professional Conduct
     while abusing your discretion to my detriment is inexcusable and will not be tolerated.




                                       MEDIA CORRESPONDENCE


     5. We demand you produce ALL correspondence between yourself and any media outlets,
     alleged reporters and jou alists...specifically the Southe Poverty Law Center which quotes
     you in this article:


     https://www.splcenter.org/hatewatch/2018/07/10/asian-nazi-unhappv-lawver-asks-iudge-release-

     him-jail


     6. The letter I sent to Judge Schroeder III was not in any way, shape, form, or intent a filing’ to
     be included in the other case documents for public perusal or dissemination. The

                                       NOTICE AND DEMAND OF HEON HANK YOO
                                                    Page 4 of 5
Case 6:18-cr-00016-RWS-KNM Document 284 Filed 11/28/18 Page 48 of 48 PageID #: 2826




     misclassification and dissemination of my letter is just another example of the bias reflected by
     the state and its agents and the negligence of my defense counsel in protecting my right to due
     process.


      I formally demand an investigation / hearing into the misclassification and dissemination of my
      letter.


                                                  DISCOVERY

      7.1 have left you several voicemails instructing you of my need to have additional copies of my
      discovery documents sent to my parents, et al. with no action on your part for several months as
      of yesterday, July 13, 2018. They are scheduled to leave the country sometime next week are
      they going to receive those documents from you?




                                                    CLOSING

      Lest this letter be misinterpreted or willfully mischaracterized like the last one, let me be clear;
      This is NOT a motion or any manner of pro per, pro se filing. This is a privileged communication
      between a client and Atty, with additional recipients included for the purposes of oversight or
      witnesses / translators ONLY.


      Also as stated, I have family that is leaving for South Korea next week.. .1 need answers to these
      questions and an accounting of the funds given to you immediately.


      Heon Yoo
      Inmate ID #122098
      Gregg County, Texas Detention Center
      101 E Methvin St
      Longview, Texas




                                         NOTICE AND DEMAND OF HEO HANK YOO
                                                      Page 5 of 5
